FILED
                            NOT FOR PUBLICATION                                  MAR 13 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JULIETA ALVAREZ,                                 No. 12-56612

              Plaintiff - Appellant,             D.C. No. 2:11-cv-07444-VBK

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                   Victor B. Kenton, Magistrate Judge, Presiding

                             Submitted March 7, 2014**
                                Pasadena, California

Before: BYBEE, BEA, and IKUTA, Circuit Judges.

       Julieta Alvarez appeals from the district court’s order affirming the

Administrative Law Judge’s (ALJ’s) denial of benefits. We have jurisdiction

under 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ did not err in discounting the opinion of Alvarez’s treating

physician, Dr. Larsen, while giving more weight to the findings of Dr. Rosco and

Dr. Rosenberg, because the ALJ provided “specific and legitimate reasons

supported by substantial evidence in the record.” Reddick v. Chater, 157 F.3d 715,

725 (9th Cir. 1998). The ALJ explained that Dr. Larsen’s opinion conflicted with

evidence in the record, while the opinions of Dr. Rosco and Dr. Rosenberg were

consistent with each other and with the evidence in the record. Because the ALJ is

obliged to make a disability determination based on social security law, the ALJ

was not bound by Dr. Larsen’s finding that Alvarez was temporarily totally

disabled for purposes of California workers’ compensation. 20 C.F.R. § 404.1504.

We also reject Alvarez’s argument that the ALJ was obliged to credit Dr. Larsen’s

reports because he credited Dr. Pollis’s reports. Among other reasons, Dr. Pollis’s

reports were substantially different than Dr. Larsen’s reports.

      The ALJ’s determination of the onset date of Alvarez’s disability is not

supported by substantial evidence. At an administrative hearing on May 23, 2011,

the ALJ stated that if he credited the assessment of Alvarez performed by Dr.

Pollis in February 2011, Alvarez was disabled as of February 2011 and had been

disabled for two years prior to that date, so that her disability onset date was

February 2009. In his opinion, however, the ALJ credited Dr. Pollis’s report but


                                           2
concluded that the disability onset date was February 2011. The ALJ did not

explain the inconsistency between this date and his prior opinion that the onset date

was February 2009; nor did he call a medical expert to resolve the ambiguity in the

record. See Armstrong v. Comm’r of Soc. Sec. Admin., 160 F.3d 587, 590 (9th Cir.

1998) (noting that Social Security regulations require an ALJ to “call a medical

expert to assist in determining the onset date” of disability “where a record is

ambiguous as to the onset date”). We therefore remand for the ALJ to determine

the correct disability onset date based on evidence in the record and, if necessary,

the assistance of a medical expert.

      REVERSED AND REMANDED.




                                          3